Citation Nr: 0902181	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  03-37 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for post-
operative bilateral inguinal hernia.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine and chronic coccydynia.

4.  Entitlement to service connection for a hip disability.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision by the RO.  By that 
decision, the RO granted service connection for diabetes 
mellitus and post-operative bilateral inguinal hernia and 
assigned evaluations therefor of 20 and 0 percent, 
respectively.  The RO also denied service connection for 
multiple myeloma (claimed as due to exposure to herbicides), 
for neurological complications of diabetes mellitus, and for 
PTSD, a hip disability, degenerative disc disease of the 
lumbar spine, and chronic coccydynia.

This case was previously before the Board in October 2006.  
The Board dismissed the veteran's appeal with respect to the 
matter of his entitlement to an initial rating in excess of 
20 percent for diabetes mellitus and denied service 
connection for multiple myeloma.  The remaining issues were 
remanded for additional development.

In September 2008, while the case was in remand status, the 
Appeals Management Center (AMC) granted the veteran's claim 
for service connection for neurological complications of 
diabetes (more specifically, for neuropathies of the upper 
and lower extremities).  Inasmuch as the AMC has resolved 
that issue in the veteran's favor, it is no longer part of 
the present appeal.

The Board's present decision is limited to the matter of the 
veteran's entitlement to an initial compensable rating for 
post-operative bilateral inguinal hernia and service 
connection for PTSD.  For the reasons set forth below, the 
remaining issues on appeal are being REMANDED for additional 
development.


FINDINGS OF FACT

1.  The veteran underwent surgical repair of a bilateral 
inguinal hernia during service in 1964; the hernia has not 
recurred, and the surgical scars are invisible with no 
evidence of associated tenderness, ulceration, functional 
impairment, or damage to subcutaneous tissues.

2.  The veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
rating for post-operative bilateral inguinal hernia have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114 (Diagnostic 
Code 7338), 4.118 (Diagnostic Codes 7801, 7802, 7803, 7804, 
7805) (2008); 38 C.F.R. § 4.118 (Diagnostic Codes 7803, 7804, 
7805) (2002).

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a compensable disability rating for 
service-connected post-operative bilateral inguinal hernia.  
He also seeks service connection for PTSD.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify with respect to the issues that are 
currently being adjudicated.  By way of VCAA notice letters 
sent to the veteran in May 2001, August 2003, April 2006, 
November 2006, and July 2007, the AOJ informed the veteran of 
the information and evidence required to substantiate his 
claims and of his and VA's respective duties for obtaining 
the information and evidence.  He was also informed of the 
manner in which ratings and effective dates are assigned for 
awards of disability benefits.  Although the totality of the 
required notice was not provided until after the veteran's 
claims were initially adjudicated, the claims were 
subsequently re-adjudicated in a September 2008 supplemental 
statement of the case, thereby correcting any defect in the 
timing of the notice.  See, e.g., Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action 
is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claims that are 
currently being adjudicated.  The veteran's service records 
have been procured, as have post-service records of private 
medical treatment and reports from the Social Security 
Administration.  He has been asked to provide information 
with respect to his claimed PTSD stressors; he has been 
furnished a copy of VA Form 21-0781a ("Statement in Support 
of Claim for Service Connection for Post-Traumatic Stress 
Disorder (PTSD) Secondary to Personal Assault") (asking for 
information about corroborating evidence of stressors, 
including from sources other than his service records, and 
evidence of behavior changes) (see 38 C.F.R. § 3.304(f)(3)); 
and his case has been referred to the U.S. Army and Joint 
Services Records Research Center for attempted stressor 
verification.  He has been examined, and he has not 
identified with specificity, and/or provided complete 
releases for, any other additional evidence that exists and 
can be procured.  No further development action is required.



II.  The Merits of the Veteran's Claims

A.  Post-Operative Bilateral Inguinal Hernia

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008). 

Inguinal hernias are evaluated in accordance with the 
criteria set forth in 38 C.F.R. § 4.114, Diagnostic Code 7338 
(2008).  If the hernia is small and reducible, or if it is 
not operated, but remediable, or if it is without true hernia 
protrusion, it warrants a zero percent (noncompensable) 
evaluation.  If the hernia is postoperative recurrent, 
readily reducible, and well supported by a truss or belt, it 
warrants a 10 percent evaluation.  If the hernia is small and 
postoperative recurrent, or if it is unoperated and 
irremediable, not well supported by a truss, or not readily 
reducible, it warrants a 30 percent evaluation.  The highest 
available schedular evaluation, 60 percent, is warranted for 
a hernia that is large, postoperative, and recurrent; not 
well supported under ordinary conditions; not readily 
reducible; and considered inoperable.  Id.

Scars associated with hernia repair surgery are evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.118.  
Amendments to those criteria became effective on August 30, 
2002, while the veteran's claim was pending.  See Schedule 
for Rating Disabilities; the Skin, 67 Fed. Reg. 49,590 (July 
31, 2002) (now codified at 38 C.F.R. § 4.118).

Prior to August 30, 2002, a 10 percent rating was warranted 
for superficial scars that were poorly nourished with 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2002).  A 10 percent rating was also warranted for 
superficial scars that were tender and painful on objective 
demonstration.  Diagnostic Code 7804.  In addition, scars 
could be rated on the basis of limitation of function of 
affected parts.  Diagnostic Code 7805.

Scars-other than those of the head, face, and neck-that are 
deep or cause limited motion, are currently rated under 
Diagnostic Code 7801.  Under that code, a 10 percent rating 
is warranted if the area or areas affected exceed 6 square 
inches (39 square cm.).  Higher ratings of 20, 30, and 40 
percent are warranted if the affected area or areas exceed 12 
square inches (77 square cm.), 72 square inches (465 square 
cm.), and 144 square inches (929 square cm.), respectively.  
A "deep" scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2 
(2008).

Superficial scars-other than those of the head, face, and 
neck-are currently rated under Diagnostic Codes 7802, 7803, 
and 7805.  Under Diagnostic Code 7802, a 10 percent rating is 
warranted if the scar, or scars, cover an area, or areas, of 
144 square inches (929 square cm.) or more, but do not cause 
limited motion.  For purposes of that code, scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of the extremities or trunk, are to be 
separately rated and combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.118, Diagnostic Code 7802, Note 1 (2008).  Ten 
percent ratings are also warranted under Diagnostic Codes 
7803 and 7804 for superficial scars that are unstable or that 
are painful on examination.  A "superficial" scar is one 
not associated with underlying soft tissue damage, and an 
"unstable" scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  See notes 
appended to 38 C.F.R. § 4.118, Diagnostic Codes 7802-05.  
Other scars may be rated on the basis of limitation of 
function of the affected part(s).  Diagnostic Code 7805.

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an initial 
compensable rating for post-operative bilateral inguinal 
hernia.  The evidence shows that the veteran underwent 
surgical repair of bilateral inguinal hernias during service 
in 1964.  However, when VA examined him in connection with 
his current claim in July 2008, it was noted that he had no 
current residuals related to his bilateral hernia repairs.  
There were no palpable hernias in either the left or the 
right inguinal region; the suprapubic area and scrotum were 
symmetric; no bowel was felt in the inguinal canal with 
coughing; and his surgical scars were invisible (i.e., could 
not be measured) with no evidence of associated tenderness, 
ulceration, functional impairment, or damage to subcutaneous 
tissues.  Under the circumstances, given the absence of 
competent evidence demonstrating the presence of disabling 
residuals-such as recurrence of either hernia, or the 
presence of measurable and/or disabling scars-it is the 
Board's conclusion that the greater weight of the evidence is 
against the assignment of a compensable rating under the 
schedule.

In arriving at this conclusion, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
veteran's post-operative bilateral hernia has never been more 
than noncompensably disabling since the time that the 
underlying claim for service connection was filed.  A 
"staged rating" is not warranted.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2008).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
recently hospitalized for problems with his postoperative 
hernias, or that they have caused marked interference with 
employment.  Indeed, as noted above, the evidence shows that 
his condition is currently asymptomatic.  There is nothing in 
the record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.  See, e.g., 
Thun v. Peake, 22 Vet. App. 111 (2008).

B.  PTSD

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  In order for 
service connection to be granted, the evidence must 
establish, among other things, that the claimant currently 
has the disability for which service connection is claimed.  
See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), 
cert. denied, 526 U.S. 1144 (1999); Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).

In the present case, the record shows that the veteran has 
been seen for treatment and/or evaluation of psychiatric 
symptoms on multiple occasions.  Although it has at times 
been noted that he has given responses to self-report 
measures that are consistent with PTSD, and/or that he has or 
endorses a number of symptoms characteristic of PTSD (see, 
for example, VA medical records dated in August and October 
2001), the veteran's private psychiatrist, Douglas K. 
Laipple, M.D., is the only care provider to have actually 
diagnosed the condition.  In September 2002, Dr. Laipple 
stated, in part, that the veteran "meets the criteria, based 
upon the information he has provided to me, for the diagnoses 
of major depression due to medical condition . . . and 
[PTSD]."  Later, in March 2008, Dr. Laipple wrote that the 
veteran had been under his psychiatric care since June 2002 
and that his diagnoses were PTSD secondary to service in 
Vietnam in 1965; attention deficit disorder; and depression 
and anxiety secondary to medical condition.

Standing in contrast to Dr. Laipple's opinion is the report 
of a VA psychiatric examination conducted in August 2008.  
The VA examiner reviewed the veteran's claims file, including 
a service medical record indicating that the veteran had 
apparently been attacked during service in May 1965, 
resulting in abrasions and a puncture wound to the right arm; 
reports of prior VA evaluations; the results of recent 
psychological testing; and Dr. Laipple's diagnosis.  
Following an examination of the veteran, and a detailed 
review of the veteran's history and responses to questions 
posed during the examination, the examiner concluded that the 
veteran had a psychotic disorder, not otherwise specified, 
and antisocial/borderline traits.  The examiner explained 
that she found prominent evidence of a thought disorder-
manifested by delusional beliefs, loosened associations, 
ideas of reference, and magical thinking-and opined that, in 
light the thought disorder, and the veteran's vague, 
incomplete, and inconsistent report of symptoms, she did not 
find a compelling case for the diagnosis of PTSD.

The Board has reviewed these opinions, and finds the August 
2008 VA opinion more probative.  The Board acknowledges that 
Dr. Laipple is the veteran's treating physician and that his 
letterhead indicates that he is board certified in psychiatry 
and disability adjudication.  The Board notes, however, that 
the diagnostic statements from Dr. Laipple are quite brief 
and contain no substantive discussion of the basis for his 
diagnosis of PTSD.  Nor do his clinical records contain such 
a discussion.  The Court has held that a medical opinion is 
not entitled to any weight in a service connection context if 
it contains only data and conclusions.  See, e.g., Nieves-
Rodriguez v. Peake, No. 06-312, slip op. at 11 (U.S. Vet. 
App. Dec. 1, 2008).  The VA examiner, by contrast, has 
provided a substantial report (more than 10 pages in length) 
that sets out the veteran's history, and her findings, in 
detail, and contains fully articulated reasons for her 
conclusions.

Based on the totality of the evidence, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  Although the veteran 
believes that he has the condition, there is nothing in the 
record to show that he has the specialized training or 
expertise necessary to offer competent opinions as to matters 
of medical diagnosis.  As a result, his opinion in that 
regard cannot be accorded any probative weight.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
competent (medical) evidence in favor of his claim is 
outweighed by the evidence against it.  The claim must 
therefore be denied.


ORDER

An initial compensable rating for post-operative bilateral 
inguinal hernia is denied.

Service connection for PTSD is denied.


REMAND

VA is required to provide a medical examination and/or 
opinion when necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  Under applicable law, a 
medical examination and/or opinion is deemed "necessary" if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period, provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4) (2008).  The 
Court recently held that the latter of these three elements 
presents a "low threshold" and may be satisfied by medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In the present case, the evidence of record includes clinical 
reports showing that the veteran has identifiable disability 
of the low back.  The record also includes reports indicating 
that he has hip pain that may be referable to his low back 
disability.  His service medical records show that he was 
treated for L2-L3 paravertebral pain during service in 1963, 
and he has offered sworn testimony to the effect that he has 
suffered from chronic low back and hip pain ever since.  
Because the evidence establishes that the veteran has a 
current low back disability, because it suggests that his hip 
pain is likely referable thereto, and because he is competent 
to offer statements with respect to continuity of symptoms 
since service, a medical nexus examination is necessary.  
Because one has not yet been obtained, a remand is required.  
38 C.F.R. § 19.9 (2008).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to indicate whether he 
has received any additional VA treatment for 
difficulties with his hips and/or lumbar 
spine since the date of the most recent VA 
clinical report of record, dated in December 
2001.  Ask him to also indicate whether 
there are any additional records of private 
treatment that he would like to be 
considered and, if so, to provide releases 
for such records.  If the veteran adequately 
identifies relevant new or additional 
evidence, and provides appropriate releases, 
where necessary, assist him in obtaining the 
evidence identified following the procedures 
set forth in 38 C.F.R. § 3.159.  Any 
additional evidence obtained should be 
associated with the claims file.

2.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for an examination of his low back 
and hips.  The examiner should review the 
claims file, examine the veteran, conduct 
any testing deemed necessary, and offer an 
opinion as to whether it is at least as 
likely as not (i.e., whether it is 
50 percent or more probable) that the 
veteran has a current, chronic disability of 
his lumbar spine, coccyx, and/or hips that 
can be attributed to service.  In so doing, 
the examiner should specifically discuss 
whether the veteran has clinically 
identifiable pathology of either hip, 
separate and apart from his diagnosed low 
back disability, and whether his reported 
hip pain is referred in nature.  A complete 
rationale should be provided.

3.  Thereafter, take adjudicatory action on 
the veteran's claims for service connection 
for degenerative disc disease of the lumbar 
spine, chronic coccydynia, and a hip 
disability.  If any benefit sought remains 
denied, furnish him a supplemental statement 
of the case (SSOC).

After the veteran has been given an opportunity to respond to 
the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

The remanded claims must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


